Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00830-CR

                                     David M. FONTANES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6719
                        Honorable Lori I. Valenzuela, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we MODIFY the first page of the trial
court’s judgment on Count III, Judgment Revoking Community Supervision dated November 16,
2017, as follows:
       •   under “Statute for Offense,” we delete the text “22.01(B) TPC,” and we insert the text
           “22.04(a)(3), (f) TPC,” and
       •   under “Offense for which Defendant Convicted,” we delete the text “ASSAULT-
           FAMILY-2ND OFFENSE,” and insert the text “ASSAULT-BI-CHILD.”

       We make no other changes to the Count III judgment.
       As MODIFIED, the trial court’s judgment on Count III, Judgment Revoking Community
Supervision dated November 16, 2017, is AFFIRMED. The trial court’s judgment on Count II,
Judgment Revoking Community Supervision dated November 16, 2017, is AFFIRMED.

       SIGNED January 30, 2019.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice